Order entered June 19, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00700-CV

                              IN RE TOM HARRISON, Relator

                         Original Proceeding from the City of Plano
                                    Collin County, Texas

                                           ORDER
                           Before Justices Lang, Myers, and Whitehill

       Before the Court are relator’s petition for writ of mandamus and relator’s motion for

emergency temporary relief. We request that the real party in interest and Respondent file their

responses, if any, to the petition and the motion by June 27, 2018.


                                                      /s/   DOUGLAS S. LANG
                                                            PRESIDING JUSTICE